DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-10, 22-23, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 12-13, and 20 of U.S. Patent No. 10,817,293. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 provides the following:

In regard to claim 1, 10,817,293 claims the following:
1. A processing core comprising: a memory; a first data tile stored in the memory, wherein the first data tile includes a first set of data elements; See 10817293, claim 1: “1. A processing core comprising: a memory; a first data tile stored in the memory, wherein the first data tile includes a first set of data elements”
metadata relationally stored in a header of the first data tile; a second data tile stored in the memory, wherein the second data tile includes a second set of data elements;  See 10,817,293, claim 1: “metadata relationally stored with the first data tile in the memory, wherein the metadata is relationally stored with the first data tile by being stored in a header of the first data tile; a second data tile stored in the memory, wherein the second data tile includes a second set of data elements”
an arithmetic logic unit; an instruction, wherein execution of the instruction uses: (i) the arithmetic logic unit; (ii) a first data element in the first set of data elements; and (iii) a second data element in the second set of data elements; See 10,817,293, claim 1: “an arithmetic logic unit; an instruction, wherein execution of the instruction uses: (i) the arithmetic logic unit; (ii) a first data element in the first set of data elements; and (iii) a second data element in the second set of data elements;”
a control unit that conditions execution of the instruction using the metadata; wherein a standard execution of the instruction, using the arithmetic logic unit, generates a standard output; wherein a conditional execution of the instruction, using the arithmetic logic unit, generates a conditionally executed output; and  See 10,817,293, claim 1: “a control unit that conditions execution of the instruction using the metadata; wherein a standard execution of the instruction, using the arithmetic logic unit, generates a standard output; wherein a conditional execution of the instruction, using the arithmetic logic unit, generates a conditionally executed output;”
wherein the conditional execution of the instruction is one of: (i) a lower precision execution of the standard execution; (ii) a replacement of the standard output with a fixed value; and (iii) a replacement of the standard output with the metadata. See 10817293, claim 1: “wherein the conditional execution is a lower precision execution of the standard execution;”

In regard to claim 2, 10,817,293 claims the following:
2. The processing core of claim 1, further comprising: runtime hardware that updates the metadata based on the execution of the instruction See 10,817,293, claim 8: “; wherein the software controller sets the metadata based on the standard output;” Also see claim 13: “generating metadata for the first data tile solely using a set of hardware elements of a processor core”

In regard to claim 9, 10,817,293 claims the following:
9. The processing core of claim 1, further comprising: a software controller that sets a data size of the first data tile. See 10817293, claim 4: “4. The processing core of claim 1, further comprising: a software controller that sets a data size of the first data tile.”

In regard to claim 10, 10,817,293 claims the following:
10. The processing core of claim 1, wherein: the metadata includes one of a power value, a mean and variance, and an approximate spectrum of the first set of data elements. See 10,817,293, claim 9: “9. The processing core of claim 1, wherein: the metadata includes one of a power value, a mean and variance, and an approximate spectrum of the first set of data elements.”

Claims 22-23 and 29-30 are rejected similarly to claims 1-2 and 9-10, respectively, as indicated above.

Claims 3, 12-13, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 12-13, and 20of U.S. Patent No. 10,817,293 in view of U.S. Patent 8,736,624 to Mahan et al. (“Mahan”). 

In regard to claim 3, 10,817,293 claims the following:
3. The processing core of claim 1, further comprising: … metadata relationally stored in a … header of the … data tile; wherein the control unit conditions execution of the instruction using the metadata and the … metadata. See 10,817,293, claim 1: “metadata relationally stored with the first data tile in the memory, wherein the metadata is relationally stored with the first data tile by being stored in a header of the first data tile; a second data tile stored in the memory …” 10,817,293 does not expressly claim second metadata/header. However, this is taught by Mahan. See Mahan, Fig. 3 and col. 5, lines 54-59, e.g. "For data packets being passed through a graphics pipeline, the header contains information relevant to the processing of the data contained in the payload. For example, the header is shown in FIG. 3 as including sequence number 311 and conditional execution (CX) flag 313." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second data tile, metadata, and header of 10,817,293 with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.

Claims 12-13 and 19-20 are rejected similarly to claims 1-3 and 9-10, respectively, as indicated above.

Claims 1, 2, 7, 9, 22-23, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 15, and 18 of U.S. Patent No. 11,113,051. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 provides the following:

In regard to claim 1, 11,113,051 claims the following:
1. A processing core comprising: a memory; See 11,113,051, claim 15: “15. A processing core comprising: a random access memory;”
a first data tile stored in the memory, wherein the first data tile includes a first set of data elements; metadata relationally stored in a header of the first data tile; See 11,113,051, claim 15: “a first data tile stored in the random access memory, wherein the first data tile includes: (i) a first set of data elements; and (ii) a header storing the metadata;”
a second data tile stored in the memory, wherein the second data tile includes a second set of data elements; See 11,113,051, claim 15: “a second data tile stored in the random access memory, wherein the second data tile includes a second set of data elements; “
an arithmetic logic unit; an instruction, wherein execution of the instruction uses: (i) the arithmetic logic unit; (ii) a first data element in the first set of data elements; and (iii) a second data element in the second set of data elements; See 11,113,051, claim 15: “an arithmetic logic unit configured to conduct an arithmetic logic operation using data from the first set of data elements and the second set of data elements;”
a control unit that conditions execution of the instruction using the metadata; See 11,113,051, claim 15: “a control unit configured to: … control the arithmetic logic unit to conditionally execute the arithmetic logic operation based on the evaluation of the metadata.”
wherein a standard execution of the instruction, using the arithmetic logic unit, generates a standard output; wherein a conditional execution of the instruction, using the arithmetic logic unit, generates a conditionally executed output; and See 11,113,051, claim 18: “the arithmetic logic operation is required for a standard execution of a directed graph; a conditionally executed output of the arithmetic logic unit resulting from conditional execution of the arithmetic logic operation is not equal to a standard output of the arithmetic logic unit resulting from a standard execution of the arithmetic logic operation;”
wherein the conditional execution of the instruction is one of: (i) a lower precision execution of the standard execution; (ii) a replacement of the standard output with a fixed value; and (iii) a replacement of the standard output with the metadata. See 11,113,051, claim 13: “providing a zero value in place of the conditionally executed output.”

In regard to claim 2, 11,113,051 claims the following:
2. The processing core of claim 1, further comprising: runtime hardware that updates the metadata based on the execution of the instruction. See 11,113,051, claim 15: “a firmware controller configured to … generate metadata for a first data tile based on the evaluating of the set of output data”

In regard to claim 7, 11,113,051 claims the following:
7. The processing core of claim 1, wherein: the control unit conditions execution of the instruction using the metadata in that the control unit conducts an analysis of the metadata to condition the execution of the instruction. See 11,113,051 claim 15: “a control unit configured to: … control the arithmetic logic unit to conditionally execute the arithmetic logic operation based on the evaluation of the metadata.”

In regard to claim 9, 11,113,051 claims the following:
9. The processing core of claim 1, further comprising: a software controller that sets a data size of the first data tile. See 11,113,051 claim 11: “setting a size of the first data tile using a software controller.”

Claims 22-23 and 29 are rejected similarly to claims 1-2 and 9, respectively, as indicated above.

Claims 3, 12-13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 15, and 18 of U.S. Patent No. 11,113,051 in view of Mahan. 

In regard to claim 3, 11,113,051 claims the following:
3. The processing core of claim 1, further comprising: … metadata relationally stored in a … header of the … data tile; wherein the control unit conditions execution of the instruction using the metadata and the … metadata. See 11,113,051 claim 15: “a header storing the metadata; a second data tile stored in the random access memory, wherein the second data tile includes a second set of data elements; … control the arithmetic logic unit to conditionally execute the arithmetic logic operation based on the evaluation of the metadata.” 11,113,051 does not expressly claim second metadata/header. However, this is taught by Mahan. See Mahan, Fig. 3 and col. 5, lines 54-59, e.g. "For data packets being passed through a graphics pipeline, the header contains information relevant to the processing of the data contained in the payload. For example, the header is shown in FIG. 3 as including sequence number 311 and conditional execution (CX) flag 313." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second data tile, metadata, and header of 11,113,051 with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.

Claims 12-13 and 19, are rejected similarly to claims 1-3 and 9, respectively, as indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 12-13, 16-17, 22-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0083431 by Burger et al. (“Burger”) in view of U.S. Patent 8,736,624 to Mahan et al. (“Mahan”).

In regard to claim 1, Burger discloses:
1. A processing core comprising: See Burger, Fig. 1, depicting processing cores.
a memory; See Burger, Fig. 1 and ¶ 0037-0038, describing a memory system.
a first data tile stored in the memory, wherein the first data tile includes a first set of data elements; … a second data tile stored in the memory, wherein the second data tile includes a second set of data elements; See Burger, Fig. 10 and ¶ 0114-0115, e.g. “the instructions can be grouped into instruction blocks.” 
metadata relationally stored … [with] the first data tile; See Burger, ¶ 0114-0115, e.g. “The instructions of the program may include metadata or data about the instructions.”
Burger does not expressly disclose: metadata stored in a header of the data tile. However, this is taught by Mahan. See Mahan, Fig. 3 and col. 5, lines 54-59, e.g. "For data packets being passed through a graphics pipeline, the header contains information relevant to the processing of the data contained in the payload. For example, the header is shown in FIG. 3 as including sequence number 311 and conditional execution (CX) flag 313." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s data and metadata with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.
an arithmetic logic unit; See Burger, Fig. 2, depicting a processor core. Also see ¶ 0063, e.g. “send data from either of the instruction windows 210 and 211 to one or more of the functional units 260, which can include but are not limited to, integer ALUs (arithmetic logic units) (e.g., integer ALUs 264 and 265), floating point units (e.g., floating point ALU 267), shift/rotate logic (e.g., barrel shifter 268), or other suitable execution units.” Also see Mahan, Fig. 2, element 230.
an instruction, wherein execution of the instruction uses: (i) the arithmetic logic unit; (ii) a first data element in the first set of data elements; and (iii) a second data element in the second set of data elements; See Burger, Fig. 2, elements 241-243 along with ¶ 0056, e.g. “In some examples of the disclosed technology, each instruction of the instruction block is decomposed into a row of decoded instructions, left and right operands, and scoreboard data, as shown in FIG. 2. The decoded instructions 241 can include partially- or fully-decoded versions of instructions stored as bit-level control signals. The operand buffers 242 and 243 store operands (e.g., register values received from the register file 230, data received from memory, immediate operands coded within an instruction, operands calculated by an earlier-issued instruction, or other operand values) until their respective decoded instructions are ready to execute.” Also see Mahan, Figs. 2 and 4, generally depicting execution instructions that are utilized with data elements by an execution engine.
a control unit that conditions execution of the instruction using the metadata; See Burger, Fig. 2 along with ¶ 0048, e.g. “The control unit 205 can decode the instruction block header to obtain information about the instruction block. For example, execution modes of the instruction block can be specified in the instruction block header though various execution flags.” Also see at least ¶ 0116, e.g. “The first 31 instructions can be grouped into one instruction block with an unconditional branch (the thirty-second instruction) and the next 7 instructions can be grouped into a second instruction block.” Also see Mahan, Fig. 2, element 225, “Conditional Execution Controller.”
wherein a standard execution of the instruction, using the arithmetic logic unit, generates a standard output; See Burger ¶ 0063, e.g. “Data from the functional units 260 can then be routed through a second router 270 to outputs 290, 291, and 292.” Also see ¶ 0116, e.g. “The first 31 instructions can be grouped into one instruction block with an unconditional branch (the thirty-second instruction) and the next 7 instructions can be grouped into a second instruction block.” Also see Mahan, Fig. 4, element 445, depicting a determination for conditional execution. Also see Mahan, Fig. 5, element 525, depicting a standard execution.
wherein a conditional execution of the instruction, using the arithmetic logic unit, generates a conditionally executed output; and See Burger ¶ 0116, e.g. “For example, an instruction window may have storage capacity for 32 instructions, a first basic block may have 8 instructions, and the first basic block may conditionally branch to a second basic block having 23 instructions.” Also see Mahan, Fig. 5, elements 535, depicting a conditional execution.
Burger does not expressly disclose wherein the conditional execution of the instruction is one of: (i) a lower precision execution of the standard execution; (ii) a replacement of the standard output with a fixed value; and (iii) a replacement of the standard output with the metadata. However, this is taught by Mahan. See Mahan, Fig. 4, element 440 along with col. 6, lines 49-51, e.g. “the pixel data packet is passed down the graphics pipeline.” Mahan teaches that if a conditional flag is present in metadata, the standard operation is not performed, and instead, the fixed pixel data value is passed as the output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s conditional output with Mahan’s conditional fixed data output in order to prevent unnecessary instruction evaluation and provide faster execution as suggested by Mahan (see col. 2, lines 43-56).

In regard to claim 2, Burger discloses:
2. The processing core of claim 1, further comprising: runtime hardware that updates the metadata based on the execution of the instruction. Mahon also teaches generation of metadata based on evaluation of data. See Fig. 1, depicting runtime hardware. Also see Fig. 4, element 430 and 435 as well as related text at col. 6, lines 36-39 , e.g. “With reference now to step 430, a pixel data packet is evaluated … With reference to step 435a conditional execution (CX) flag is set for the evaluated pixel data packet, indicating whether or not a conditional operation should be performed on that data packet.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s ALU with Mahon’s data evaluation and metadata in order to eliminate superfluous duplication and lead to faster processing as suggested by Mahon (see col. 2, lines 43-55).

In regard to claim 3, Burger does not expressly disclose:
3. The processing core of claim 1, further comprising: second metadata relationally stored in a second header of the second data tile; wherein the control unit conditions execution of the instruction using the metadata and the second metadata. However, this is taught by Mahan. See Mahan, Fig. 3, element 310, 311, and 313. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s ALU with Mahon’s data evaluation and metadata in order to eliminate superfluous duplication and lead to faster processing as suggested by Mahon (see col. 2, lines 43-55).

In regard to claim 7, Burger does not expressly disclose:
7. The processing core of claim 1, wherein: the control unit conditions execution of the instruction using the metadata in that the control unit conducts an analysis of the metadata to condition the execution of the instruction. However, this is taught by Mahan. See Mahan, Fig. 3 and col. 5, lines 54-59, e.g. "For data packets being passed through a graphics pipeline, the header contains information relevant to the processing of the data contained in the payload. For example, the header is shown in FIG. 3 as including sequence number 311 and conditional execution (CX) flag 313." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s data with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.

In regard to claim 8, Burger does not expressly disclose:
8. The processing core of claim 1, wherein: the control unit conditions execution of the instruction using the metadata in that the control unit injects the metadata into a dataflow of the execution of the instruction. However, this is taught by Mahan. See Mahan, Fig. 3 and col. 5, lines 54-59, e.g. "For data packets being passed through a graphics pipeline, the header contains information relevant to the processing of the data contained in the payload. For example, the header is shown in FIG. 3 as including sequence number 311 and conditional execution (CX) flag 313." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s data with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.

In regard to claim 12, Burger does not expressly disclose: wherein the conditional execution of the instruction is less computationally intensive than the standard execution of the instruction. However, this is taught by Mahan. See Mahan, col. 1, lines 28-30 and col. 2, lines 43-55, describing reduced computation using conditional execution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s data and metadata with Mahan’s relational metadata header storage in order to provide faster and more efficient calculation in a processing pipeline as suggested by Mahan.
All further limitations of claim 12 have been addressed in the above rejection of claims 1 and 3.

In regard to claims 13 and 16-17, parent claim 12 is addressed above. All further limitations have been addressed in the above rejections of claims 2 and 7-8, respectively. 

In regard to claim 22, all limitations have been addressed in the above rejections of claims 1-2 and 12. 

In regard to claims 23 and 26-27, parent claim 22 is addressed above. All further limitations have been addressed in the above rejections of claims 2 and 7-8, respectively. 

Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan as applied above, and further in view of U.S. Patent 6,334,121 to Primeaux et al. (“Primeaux”).

In regard to claim 4, Burger does not expressly disclose:
4. The processing core of claim 1, wherein: the instruction is part of a standard instruction sequence for a directed graph; and the metadata is generated during an execution of the standard instruction sequence by the processing core. However, this is taught by Primeaux and Mahon. See Primeaux, Fig. 2, depicting a directed graph representation of neural network instruction sequences represented as network nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s network with Primeaux’s directed graph in order to represent an artificial neural network for learning data patterns as essentially suggested by Primeaux (see col. 2, lines 63-64). Mahon also teaches generation of metadata based on a standard execution sequence. See Fig. 1, depicting runtime hardware. Also see Fig. 4, element 430 and 435 as well as related text at col. 6, lines 36-39 , e.g. “With reference now to step 430, a pixel data packet is evaluated … With reference to step 435a conditional execution (CX) flag is set for the evaluated pixel data packet, indicating whether or not a conditional operation should be performed on that data packet.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s ALU with Mahon’s data evaluation and metadata in order to eliminate superfluous duplication and lead to faster processing as suggested by Mahon (see col. 2, lines 43-55).

In regard to claim 14, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

In regard to claim 24, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan and Primeaux as applied above, and further in view of U.S. Patent Application Publication 2018/0121786 by Narayanaswami et al. (“Narayanaswami”).

In regard to claim 5, Burger and Mahan do not expressly the claimed limitations. However, they are taught by Primeaux and Narayanaswami as cited below.
5. The processing core of claim 1, wherein: the first set of data elements and the second set of data elements are both directed graph data for the execution of a neural network; and See Primeaux, Fig. 2, depicting a directed graph representation of neural network instruction sequences represented as network nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s network with Primeaux’s directed graph in order to represent an artificial neural network for learning data patterns as essentially suggested by Primeaux (see col. 2, lines 63-64).
the first and second data tiles are both smaller than a layer of the neural network and larger than a single neuron's weight value. See Narayanaswami, Fig. 4A, depicting an input tile 404 of 75 data elements, and a layer 406 with 108 data elements. Also see ¶ 0059, e.g. “n FIG. 4A, computations can include multiplication of activation tensor 404 with parameter/weight tensor 406 on one or more computation cycles to produce outputs/results in the form of output tensor 408.” That is, Narayanaswami’s input/tile is larger that any single weight tensor as applied to a single neural calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data of Burger and neurons of Primeaux with Narayanaswami’s data quantities in order to provide multiple data operations with input thereby generating an appropriate output as essentially suggested by Narayanaswami (see 4] 0059-0061).

In regard to claim 15, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 25, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 5. 

Claims 6, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan as applied above, and further in view of Narayanaswami.

In regard to claim 6, Burger and Mahan do not expressly disclose discloses:
6. The processing core of claim 1, wherein: the instruction is one of a matrix multiplication and a convolution. However, this is taught by Narayanaswami. See Narayanaswami, ¶ 0059, e.g. “matrix multiplication” Also see ¶ 0064, e.g. “convolution.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data of Burger with Narayanaswami’s matrix multiplication and convolution in order to generate an appropriate output in a neural network as essentially suggested by Narayanaswami (see ¶ 0002 and 0059-0061).

In regard to claim 18, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 6.

In regard to claim 28, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 6. 

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan as applied above, and further in view of U.S. Patent Application Publication 2016/0162402 by Woolley et al. (“Woolley”).

In regard to claim 9, Burger and Mahan do not expressly disclose:
9. The processing core of claim 1, further comprising: a software controller that sets a data size of the first data tile. However, this is taught by Woolley. See Woolley, ¶ 0103, e.g. “the convolution subsystem 180 determines the size of the image tile 542.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s data tile with Woolley’s size determination in order to efficiently perform operations in a processing system as suggested by Woolley (see ¶ 0106).

In regard to claim 19, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 9.

In regard to claim 29, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 9. 

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan as applied above, and further in view of U.S. Patent Application Publication 2003/0120475 by Nakamura (“Nakamura”).

In regard to claim 10, Burger does not expressly disclose:
10. The processing core of claim 1, wherein: the metadata includes one of a power value, a mean and variance, and an approximate spectrum of the first set of data elements. However, this is taught by Nakamura. See Nakamura, ¶ 0046, e.g. “The CPU 1 extracts power consumption information from the power consumption calculation result list and writes it in the header portion of the executed RTL description (ST13).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s metadata with Nakamura’s power value in order to promote reuse and efficient data collection as suggested by Nakamura (see ¶ 0011).

In regard to claim 20, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 10.

In regard to claim 30, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 10. 

Claims 11, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mahan as applied above, and further in view of U.S. Patent Application Publication 2016/0358068 by Brothers et al. (“Brothers”).

In regard to claim 11, Burger and Mahan do not expressly disclose:
11. The processing core of claim 1, wherein: the metadata is an approximation of the first set of data elements. However, this is taught by Brothers. See Brothers, ¶ 0026, e.g. “In the case where one or more or all of convolution kernels K1, K2, and K3 are similar but are approximate equivalents or approximate transformations (hereafter collectively referred to as “approximate equivalents”) of base convolution kernel 130, then output feature map 125′ is an approximation of output feature map 125.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Burger’s metadata with Brothers approximation in order to reduce the number of operations during execution as suggested by Brothers (see ¶ 0028).

In regard to claim 21, parent claim 12 is addressed above. All further limitations have been addressed in the above rejection of claim 11.

In regard to claim 31, parent claim 22 is addressed above. All further limitations have been addressed in the above rejection of claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2009/0070567 by Calder. See Fig. 10, depicting a lookup table providing a fixed conditional output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/Primary Examiner, Art Unit 2121